Citation Nr: 1234779	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  03-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, schizophrenia, panic disorder, and personality disorder.

2.  Entitlement to service connection for a chronic neurological disorder, to include frontal/temporal lobe disorders, epilepsy, seizures, sleep disturbance, and dysarthria, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a gastrointestinal disorder manifested by nausea, chronic diarrhea, and abnormal weight loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for residual injuries of fractured bones, to include the right collar bone, ribs, left hand, and right ankle, as secondary to seizures.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from August 1987 to August 1992.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2011, the Appeals Management Center (AMC) in Washington, D.C. determined that informal service connection claims for a lumbosacral spine disability with sciatica, claimed as a herniated disc with degenerative joint disease, multiple sclerosis, and brain lesions and lipomas, to include as due to a bacterial infection, were reasonably raised by the record.  It was also noted that the Veteran raised a claim of entitlement to service connection for exposure to chemical and/or biological warfare (though no specific disability emanating from this exposure was identified) and applied for Service-Disabled Veterans Insurance.  Accordingly, these issues are referred for any appropriate action.

The appeal is remanded to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously before the Board in January 2012 and remanded at that time for additional evidentiary development, to include requesting clarification from the Veteran, providing him proper notice, obtaining outstanding VA treatment records and service personnel records, and requesting VA examinations.  Unfortunately, another remand is required for the reasons discussed below.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order). 
 
In the January 2012 remand order, the RO was directed to provide the Veteran with complete notice of the information and evidence needed to substantiate his service connection claims on a direct, presumptive, and secondary basis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  In response, the RO sent a letter to the Veteran in March 2012 in which he was notified of the criteria to substantiate a service connection claim under 38 C.F.R. § 3.317.  Notably, however, this letter did not include information on how to substantiate a service connection claim on a direct, presumptive, and secondary basis.  Moreover, it appears that this letter was returned as undeliverable.  Closer examination of this letter showed that the address on the envelope to which the letter was sent differed from the address on the letter itself.  These addresses also differed from the current address listed for the Veteran in the Veterans Appeals Control and Locator System (VACOLS).  On remand, using the address listed in VACOLS, the Veteran must be provided with complete notification of the information and evidence needed to substantiate his service connection claims on a direct, presumptive, and secondary basis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

In the past, the Veteran's claims have been denied, in part, on the grounds that he was not a "Persian Gulf Veteran" as defined by 38 C.F.R. § 3.317.  However, the claims file includes a photostatic copy of a certificate submitted by the Veteran which indicated that he traveled in the Suez Canal, Mediterranean Sea, and the Red Sea on July 15, 1991 while attached to Patrol Squadron FORTY NINE (VP-49).  The statement of the case and subsequently issued supplemental statements of the case acknowledged reviewing the Veteran's numerous statements and "attachments," but it is unclear from the record the extent to which this certificate was considered, if at all.  The Southwest Asia theater of operations includes the Red Sea, among other locations.  See 38 C.F.R. § 3.317(e) (2011).  

Accordingly, the January 2012 remand order directed the RO to contact the appropriate service department and/or Federal agency to verify whether Patrol Squadron FORTY NINE (VP-49) was stationed in the Southwest Asia theater of operations, to include the Red Sea, on July 15, 1991.  Facilities to be contacted included, but were not limited to the Naval Reserve Personnel Center, National Personnel Records Center, and the Records Management Center.  In response, the RO contacted the Department of the Navy, Naval History and Heritage Command (NHHC).  The NHHC provided a partial command history report for Patrol Squadron FORTY NINE (VP-49).  While the command history report contains no explicit references to service in the Red Sea during 1991, it appears that no attempt was made to verify whether Patrol Squadron FORTY NINE (VP-49) was, in fact, in the Red Sea on July 15, 1991 as suggested by the photostatic copy of a certificate submitted by the Veteran.  On remand, therefore, the RO must make another attempt to determine the whereabouts of Squadron FORTY NINE (VP-49) on July 15, 1991.  If the Veteran's service in the Southeast Asia theater of operations is verified, the Veteran must be afforded a Gulf War Guidelines Examination.  

The January 2012 remand order also directed the RO to obtain VA examinations to determine the etiology of the Veteran's currently diagnosed psychiatric and neurological disorders.  VA examinations previously conducted in July 2010 were found to be inadequate for evaluation purposes.  The deficiencies in these examination reports were explicitly delineated in the January 2012 remand order.  To date, however, it appears that there has been no attempt to either schedule or conduct these examinations as requested by the Board.  On remand, therefore, the Veteran must be afforded new VA examinations to determine the etiology of his currently diagnosed psychiatric and neurological disorders and their relationship to service, if any. 

The Veteran also seeks service connection for residuals of bone fractures, to include as secondary to seizures.  The record reflects that the Veteran has sustained injuries, including broken bones, as a result of various post-service incidents such as involvement in a motor vehicle accident, falling down, or being assaulted.  Pursuant to the January 2012 remand order, the Veteran was asked to identify with specificity the bones allegedly broken due to falls stemming from his seizures.  In July 2012, the Veteran reported that he sustained fractures to the right collar bone (1997), ribs (1997), left hand (2000), and right ankle (2003) as a result of seizures.  However, additional development cannot be undertaken on this issue at this time because it is inextricably intertwined with the Veteran's service connection claim for a neurological disorder, which includes seizures.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

VA treatment records included in the Virtual VA claims file indicated that the Veteran was hospitalized on at least one occasion in September or October 2011 at the Poplar Bluff Regional Medical Center for psychiatric care.  These records are not included in the claims file.  On remand, therefore, the Veteran must be contacted and asked to identify any and all non-VA sources of treatment for the disabilities on appeal that are not already of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal, including but not limited to any and all private psychiatric treatment or hospitalization reports that are not already of record.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran using the address listed in VACOLS and provide complete notice of the information and evidence needed to substantiate his service connection claims on a direct, presumptive, and secondary basis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  The RO must contact the appropriate service department and/or Federal agency to attempt to verify whether Patrol Squadron FORTY NINE (VP-49) was stationed in the Southwest Asia theater of operations, to include the Red Sea, on July 15, 1991.  Facilities that must be contacted include, but are not limited to the Naval Reserve Personnel Center, National Personnel Records Center, and the Records Management Center.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  If and only if the Veteran's service in the Southwest Asia theater of operations is verified, the Veteran must be scheduled for a VA Gulf War Guidelines Examination.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and other lay statements of record, the examiner must express an opinion as to whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317, and if so, whether it is related to the Veteran's active military service or any incident therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  Regardless of whether the Veteran's service in the Southwest Asia theater of operations is verified, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  In providing the etiological opinion, the psychiatrist is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file and all records on Virtual VA must be made available to the psychiatrist, and the psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.

The psychiatrist must also provide an opinion as to whether the Veteran's psychiatric disorder(s), variously diagnosed as anxiety, schizophrenia, or panic disorder, is related to the Veteran's active military service or any incident therein.  The psychiatrist must also state whether there is evidence of an acquired psychiatric disorder superimposed upon a personality disorder, and if so, the acquired psychiatric disorder must be identified.  The psychiatrist must provide an etiological opinion for each psychiatric diagnosis found in the record and/or on examination.  The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  The psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

6.  Regardless of whether the Veteran's service in the Southwest Asia theater of operations is verified, the Veteran must be afforded a VA neurological examination to assess the nature and etiology of any neurological disorder found.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and other lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed neurological disorder, claimed as frontal/temporal lobe disorders, epilepsy, seizures, sleep disturbance, and dysarthria, is related to the Veteran's active military service or any incident therein.  The examiner must provide an etiological opinion with regard to each neurological diagnosis found in the record and/or on examination.  The examiner must explain the significance, if any, of the Veteran's brain lesion and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


